FILED
                              NOT FOR PUBLICATION                           NOV 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SE YOUNG AN; MI JUNG AN, a.k.a. Mi                No. 08-73538
Jung Jin; EUI LEE AN; JOO LEE AN,
                                                  Agency Nos. A096-062-395
               Petitioners,                                   A096-062-394
                                                              A096-062-396
  v.                                                          A096-062-397

ERIC H. HOLDER, Jr., Attorney General,
                                                  MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Mi Jung An and family, natives and citizens of South Korea, petition pro se

for review of the Board of Immigration Appeals’ order dismissing their appeal

from the immigration judge’s (“IJ”) removal order. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the denial of motions to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
continue, Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per

curiam), and review de novo questions of law, Mohammed v. Gonzales, 400 F.3d

785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The IJ did not abuse his discretion in denying petitioners’ seventh request

for a continuance over a three-year period where petitioners’ eligibility for relief

was speculative. See Sandoval-Luna, 526 F.3d at 1247 (no abuse of discretion in

denying a motion to continue where relief was not immediately available).

      The agency properly determined that it lacked jurisdiction to review the

denial of Mi Jung An’s Form I-140 Immigrant Petition for Alien Worker. See

Matter of Marcal Neto, 25 I. & N. Dec. 169, 174 (BIA 2010) (the IJ and the BIA

do not have jurisdiction over visa petitions); 8 C.F.R. § 204.5(b), (n)(2). The

agency properly concluded that petitioners were ineligible for adjustment of status.

See Shin v. Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008) (petitioner had not

shown prima facie eligibility for adjustment of status where she failed to submit

evidence of an approved I-140).

      Petitioners’ remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                           2                                      08-73538